                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

DR. ROBERT LANCE WILSON, D.O.,                      )
                                                    )
                          Plaintiff,                )
                                                    )
                v.                                  )   No. 14 C 10521
                                                    )
ILLINOIS DEPARTMENT OF FINANCIAL                    )   Judge Rebecca R. Pallmeyer
AND PROFESSIONAL REGULATION;                        )
ANDREW GORCHYNSKY; THOMAS                           )
GLASGOW; LEONARD A. SHERMAN;                        )
JAY STEWART; THE STATE OF                           )
ILLINOIS; DOE DEFENDANTS 1-5;                       )
DOE DEFENDANTS 6-10; DOE                            )
DEFENDANTS 11-20; and DOE                           )
DEFENDANTS 21-30,                                   )
                                                    )
                          Defendants.               )

                               MEMORANDUM OPINION AND ORDER

        Plaintiff Robert Wilson, a cardiologist, has been embroiled in litigation ever since his

medical license was suspended in 1998. In 2014, he filed this lawsuit, following the Circuit Court

of Cook County's fourth reversal of an Illinois agency decision upholding the suspension. This

court dismissed the case on statute of limitations grounds, Wilson v. Ill. Dep't of Fin. and Prof'l

Regulation, No. 14 CV 10521, 2016 WL 1073072 (N.D. Ill. Mar. 18, 2016), but the Seventh Circuit

reversed and remanded, concluding that the suit was timely filed. Wilson v. Ill. Dep't of Fin. and

Prof'l Regulation, 871 F.3d 509, 513 (7th Cir. 2017). Now, Defendants Illinois Department of

Financial and Professional Regulation ("IDFPR"), Andrew Gorchynsky, Thomas Glasgow,

Leonard Sherman, and Jay Stewart move to dismiss Plaintiff's Fourth Amended Complaint [90]

for failure to state a claim, FED. R. CIV. P. 12(b)(6), and for lack of subject matter jurisdiction. FED.

R. CIV. P. 12(b)(1). For the reasons explained here, the motion is granted in part and denied in

part without prejudice.
                                          BACKGROUND

       When reviewing a 12(b)(6) motion to dismiss, the court "must take the truth of the

allegations in [the] complaint at face value." Simpson v. Brown Cty., 860 F.3d 1001, 1009 (7th

Cir. 2017). The underlying facts of this case have remained largely unchanged since the court

issued its first opinion dismissing Dr. Wilson’s Second Amended Complaint. 1 Wilson, 2016 WL

1073072, vacated, Wilson, 871 F.3d.

       In mid-September 1998, Henry Taylor was admitted to Olympia Fields Hospital at the age

of 69. (Fourth Am. Compl. [90] ¶ 11.) Mr. Taylor suffered from superior vena cava ("SVC")

syndrome and end-stage renal disease. His condition was deteriorating, and he signed two "do

not resuscitate" orders while under the care of another doctor who is not party to this suit. At

approximately 8:10 on the morning of September 30, Plaintiff Dr. Wilson was called to care for

Mr. Taylor. As a complication of Mr. Taylor's SVC, his windpipe was collapsing, and he had

refused a breathing tube. His death was imminent; he was struggling to breathe, gasping for air,

and "flailing about" when Dr. Wilson arrived. (Id. at ¶¶ 15, 16.) At 8:16, Mr. Taylor's windpipe

fully collapsed, "cutting off all oxygen." (Id. at ¶ 19.) He was, however, still fully conscious. With

the do-not-resuscitate orders in place, Dr. Wilson "believed he was morally and professionally

obligated . . . to do everything within his power to relieve Taylor's conscious suffering as Taylor

slowly went through the agonizing process of suffocating to death." (Id. at ¶ 21.) Dr. Wilson twice

administered morphine.      (Id. at ¶¶ 16, 20.)       He then began to inject Mr. Taylor with 40

milliequivalents (m/eq) of potassium chloride, a drug that is lethal in a dose of 240 m/eq.2 (Id. at




       1
              Mr. Wilson has settled, however, with the parties from Cook County (Dr. Mitra
Kalelkar, Edmund Donoghue, and the Cook County Medical Examiner) and dropped them from
his Fourth Amended Complaint. (Pl.'s Notice of Filing and Explanation of Changes to Third Am.
Compl. [86-5] ¶ 3(a).)
       2
                A news article about the Taylor incident, quoted in Plaintiff's Fourth Amended
Complaint, suggests that "Kidney disease patients are limited to a dose of 50 [m/eq] of potassium
[chloride] a day." (Fourth Am. Compl. [90] ¶ 46 (quoting Ex. 7 to id.).)

                                                  2
¶ 28.) Dr. Wilson intended the selected dose to render Mr. Taylor "unconscious during the final

stages of [his] process of death." (Id.) "As Dr. Wilson began the injection, however, Taylor's heart

stopped from lack of oxygen due to the natural progression of his underlying disease," and Taylor

was pronounced dead at 8:25AM. (Id. at ¶ 29.) At least two other doctors were present at the

time of Mr. Taylor's death. (Id. at ¶¶ 43, 45.3.)

       Deputy Chief Medical Examiner Mitra Kalelkar at the Cook County Medical Examiner

("CCME") conducted an autopsy on October 1, 1998. (Id. at ¶ 38.) The autopsy was not

conclusive, and Dr. Kalelkar "listed the cause of Taylor's death as uncertain 'pending' the return

of the lab/toxicology results on Taylor's blood." (Id.) Later that same day, before receiving the

results, but after having a conversation with an unidentified person who told Dr. Kalelkar a "story"

about Dr. Wilson using potassium chloride, Dr. Kalelkar determined that Taylor's death was a

homicide from potassium chloride intoxication. (Id. at ¶¶ 39, 42.) The lab results that came back

on October 2 were inconsistent with that determination; the report found "that Taylor had a normal

potassium level at the time of his death, which meant that the potassium chloride injection had

not reached [his] heart by the time of [his] death." (Id at ¶ 39.) Dr. Kalelkar never reviewed those

lab results, however, and did not change the homicide determination. (Id.)

       Following the autopsy, Dr. Kalelkar notified the Olympia Fields Police Department that Mr.

Taylor's death was a homicide, and CCME released Mr. Taylor's body for cremation on October

6, foreclosing the possibility of a second-opinion autopsy. (Id. at ¶ 41.) On October 7, Dr. Kalelkar

and her boss met with Dr. Andrew Gorchynsky and Thomas Glasgow of the IDFPR Department

of Professional Regulation ("DPR"). Dr. Gorchynsky was the Chief Medical Coordinator for the

DPR, "responsible for reviewing complaints against Illinois doctors, and for making

recommendations regarding the investigation and disposition of those complaints." (Id. at ¶ 42.)




                                                    3
Glasgow was the Chief of Medical Prosecutions at DPR. 3 (Id. at ¶ 9.3.) "At this meeting, Kalelkar

informed Gorchynsky and Glasgow that her conclusion as to the cause of death (potassium

chloride intoxication) and the manner of death (homicide) was not based on any scientific or

medical testing on the body of Taylor, or the analysis of any lab results on Taylor's blood." (Id. at

¶ 42.) After a "cursory" review of some of Mr. Taylor's medical records, but without interviewing

any witnesses, reviewing any "chart notes prepared by the other doctors who were present at the

time of Taylor's death," or consulting any expert materials, Gorchynsky and Glasgow determined

that they agreed with Dr. Kalelkar's homicide determination. (Id. at ¶ 43.) Dr. Wilson alleges that

this is because "Gorchynsky, Glasgow, and Doe Defendants 1-5, 4 were of the [incorrect] belief

the potassium chloride, upon injection, would immediately cause Taylor's heart to stop." (Id. at

¶ 45.2.) Had they conducted an adequate investigation, Gorchynsky and Glasgow would have

learned, among other things, that Mr. Taylor's heart stopped just "as the [potassium chloride

injection] was being given" (id. at ¶ 45.3); that the 40 m/eq dose was non-fatal (id. at ¶ 45.1); and

that Mr. Taylor's potassium level was normal at the time he died. (Id. at ¶ 45.5.)

       Based on their conclusion that Dr. Wilson intended to kill Mr. Taylor, Gorchynsky,

Glasgow, and Doe Defendants 1-5 "decided that the [DPR] should file a Complaint against Dr.

Wilson seeking the revocation of [his] medical license" on October 9, 1998 "for his alleged intent

to kill his patient." (Id. at ¶¶ 48, 49.) They also sought "an ex parte summary suspension of Dr.




       3
               The allegations against Glasgow involve his actions in the initial summary
suspension of Dr. Wilson's medical license, and Glasgow's interactions with Wilson, his counsel,
and others leading up to the first hearing described below. He is not mentioned as having a
continuing role in the proceedings against Dr. Wilson after that point.
       4
               Doe Defendants 1-5 are "the employees of the Department and/or members of the
MDB [Medical Disciplinary Board] who participated in the decision to seek the summary
suspension of Dr. Wilson's medical license without doing an adequate investigation." (Fourth Am.
Compl. [90] ¶ 9.7.)


                                                 4
Wilson's medical license," filing a Petition for Temporary Suspension 5 with the Director of the

IDFPR, Nikki Zollar. (Id. at ¶¶ 49, 50.) Attached to the petition was an affidavit from Dr.

Gorchynsky representing that he had "reviewed medical records and other documents" pertaining

to Mr. Taylor's treatment, and that the "above records document" that Dr. Wilson "injected Henry

Taylor with Potassium Chloride for the purpose of causing Henry Taylor's death." (Id. at ¶ 50

(quoting Ex. 21 to id.).) The Director entered an order suspending Dr. Wilson's medical license

on October 9, 1998. (Id. at ¶ 51.) Mr. Wilson never had an opportunity to be heard prior to the

suspension. (Id.)

       After the suspension, Plaintiff alleges, "certain members of the Department discovered

that the Department's charges against Dr. Wilson were totally without merit." (Id. at ¶ 54.) "[T]he

Department was specifically told by one of its prosecutors . . . that it couldn't prove the charges

against Dr. Wilson . . . [and prosecutor William McLaughlin] (whose job it was to stay in contact

with the Cook County State's Attorney's Office on its investigation of Taylor's death) [informed the

Department] that Taylor didn't have a chance to live." (Id. at ¶ 55.) In November 1998, the Medical

Disciplinary Board ("MDB") of the IDFPR did withdraw the charge that Dr. Wilson had injected




       5
                See 225 ILL. COMP. STAT. ANN. 60/37(d) ("The Secretary, after consultation with
the Chief Medical Coordinator or Deputy Medical Coordinator, may temporarily suspend the
license of a physician without a hearing, simultaneously with the institution of proceedings for a
hearing provided under this Section if the Secretary finds that evidence in his or her possession
indicates that a physician's continuation in practice would constitute an immediate danger to the
public. In the event that the Secretary suspends, temporarily, the license of a physician without
a hearing, a hearing by the Disciplinary Board shall be held within 15 days after such suspension
has occurred and shall be concluded without appreciable delay."). See also id. at 60/25 ("The
Secretary of the Department may, upon receipt of a written communication from the Secretary of
Human Services, the Director of Healthcare and Family Services (formerly Director of Public Aid),
or the Director of Public Health that continuation of practice of a person licensed under this Act
constitutes an immediate danger to the public, and after consultation with the Chief Medical
Coordinator or Deputy Medical Coordinator, immediately suspend the license of such person
without a hearing."). This statutory language suggests an ex parte suspension will ordinarily last
no more than 15 days before a Disciplinary Board hearing. In Dr. Wilson’s case, as described in
the text, the suspension lasted a good deal longer.



                                                 5
Mr. Taylor "for the purpose of causing" his death from its complaint, but it continued with Dr.

Wilson's prosecution, and it left the summary suspension order in place. (Id. at ¶ 56.)

       In April 1999, Dr. Wilson and his attorneys met with Glasgow and an assistant prosecutor

from the Department "to discuss the progress of the license revocation proceedings." (Id. at ¶ 58.)

At that meeting, Glasgow allegedly "told Dr. Wilson that he did not care about Dr. Wilson's 5th

Amendment rights [to due process], that [the Department] would revoke his license to practice

medicine, and . . . that if [Glasgow] were the prosecuting States [sic] Attorney[,] he would have

Dr. Wilson locked up and tried for murder because Dr. Wilson murdered Mr. Taylor."               (Id.

(modifications in original) (quoting Attorney Edward Nielsen's Affidavit, Ex. 26 to id.).) Glasgow

also allegedly stated that "he would not consider lifting the suspension on Dr. Wilson's license

because Dr. Wilson is a danger to society." (Fourth Am. Compl. [90] ¶ 58 (quoting Attorney

Denise Nalley's Affidavit, Ex. 27 to id.).) By the end of September 1999, the Cook County State's

Attorney's Office had determined that it would not press charges against Dr. Wilson. 6 (Fourth

Am. Compl. [90] ¶ 59.) At that time, Dr. Wilson's medical license remained suspended under the

summary suspension order, and he had not yet had a hearing with the IDFPR.

       Around the same time, several other events occurred. Then-director of the DPR 7 Leonard

Sherman stated in a televised interview: "I think he [Dr. Wilson] is always within his rights to come

in and say that the danger to the public no longer exists and make his argument." (Id. at ¶ 60.)

Glasgow allegedly informed Dr. Wilson's attorney that "unless Dr. Wilson admitted his wrongdoing

by use of potassium chloride, and further agreed to a sentence of discipline . . . , the MDB 'w[ould]




       6
               It appears that, at some point, the Taylor family had filed a wrongful death action
against Dr. Wilson, as he alleges that the family dismissed that case in September 2002, without
any payment from Dr. Wilson or his medical malpractice carrier. (Fourth Am. Compl. [90] ¶ 61.)
       7
             Defendants' Memorandum in Support of its Motion to Dismiss [95] refers to
Sherman as a Director of the IDFPR, not the director of the DPR. (Dfs.' Memo. in Support of MTD
[95], at 1.)


                                                 6
find against Dr. Wilson' at the [upcoming] formal hearing . . . ." (Id. at ¶ 63.) "Glasgow made it

clear to Dr. Wilson's attorney . . . that regardless as to what the facts or evidence at the upcoming

hearing turned out to be, Dr. Wilson 'would lose before the [Disciplinary] Board.'" (Id.)

       Mr. Wilson's IDFPR revocation hearing finally took place before a hearing officer in

November 1999. 8 (Memorandum Opinion and Order, Ex. 30 to Fourth. Am. Compl. [90-2], at 2.)

Illinois law establishes the procedures for such hearings. The IDFPR Secretary (in this action,

also referred to as the Director 9) has "the authority to appoint an attorney duly licensed to practice

law in the State of Illinois to serve as the hearing officer in any action to suspend, revoke . . . or

take any other disciplinary action with regard to a [medical] license." 225 ILL. COMP. STAT. 60/35.

After conducting a hearing, during which "the accused person shall be accorded ample

opportunity to present in person, or by counsel, such statements, testimony, evidence and

argument as may be pertinent," that hearing officer "shall report his findings and

recommendations to the . . . [MDB] within 30 days of the receipt of the record." Id. at 60/35,

60/37(a). The MDB then has "60 days from the receipt of the [hearing officer's] report to review

the report . . . and present their findings of fact, conclusions of law and recommendations to the

[IDFPR] Secretary." Id. at 60/35. Once the MDB has made its recommendation, the Secretary

"may take the action recommended by the [MDB]," id. at 60/40(b), or the Secretary may




       8
                In October 1999, Dr. Wilson filed a § 1983 suit in federal court over the suspension
of his license. He moved for a temporary restraining order to stay the IDFPR proceedings against
him, but the court denied his motion on November 15, 1999. Wilson v. Kalelkar, No. 99 C 6590,
Dkt. No. 13 (N.D. Ill. Nov. 15, 1999) (Castillo, J. (sitting as emergency judge)). The court reasoned
that monetary damages would be sufficient. (Fourth Am. Compl. [90] ¶ 64.) Wilson continued to
seek a stay of the IDFPR proceedings and injunctive relief prohibiting his continued suspension.
The court ultimately ruled that the Younger doctrine required the court to abstain, and it dismissed
the case without prejudice. Wilson v. Kalelkar, No. 99 C 6590, 1999 WL 1101211, at *5 (N.D. Ill.
Dec. 1, 1999) (Lindberg, J.).
       9
              See Regulation—Medical Practice Act—Sunset Extension, 2011 Ill. Legis. Serv.
P.A. 97-622 (S.B. 664) (replacing "Director" with "Secretary" throughout the Medical Practice Act,
225 ILL. COMP. STAT. 60/1 et seq.).

                                                  7
"disagree[ ] with or take[ ] action contrary of the recommendation, . . . fil[ing] with the [MDB] his or

her specific written reasons of disagreement." Id. at 60/44. 10

         Plaintiff alleges that his first hearing was a "sham." (Fourth Am. Compl. [90] ¶ 67.) The

hearing officer ultimately "recommended that Dr. Wilson's medical license be suspended for a

minimum of five years"; the MDB issued its findings to the IDFPR Director, and the Director

adopted that recommendation, suspending Dr. Wilson's license through October 9, 2003. 11 (Id. at

¶ 66.)    Following the hearing, Prosecutor McLaughlin ran into Dr. Wilson in a restaurant.

McLaughlin allegedly told Dr. Wilson, among other things, that the IDFPR "had 'blackballed' Dr.

Wilson from the start," that "the [MDB] Board had it out for" him, that the hearing officer "had 'his

strings . . . pulled [from above],'" and that Glasgow "had it out for" Dr. Wilson. (Id. at ¶ 67.)

         Dr. Wilson subsequently sought review of the administrative decision by the Circuit Court

of Cook County.      In April 2002, that court reversed the Department's decision on grounds

discussed in this court's prior opinion. Wilson, 2016 WL 1073072, at *4 (detailing IDFPR's

subsequent appeal). The case was eventually remanded to the IDFPR in October 2004. This

next round of IDFPR proceedings was not an improvement over the first: Plaintiff alleges that the

hearing officer "refused to allow Dr. Wilson to substitute his rebuttal expert witness." (Id. at ¶ 72.)

"[I]t took over 10-1/2 months for [the hearing officer] to rule on Dr. Wilson's Motion for Substitution




         10
               The Fourth Amended Complaint does not clearly describe this process for the
court. In one location, Plaintiff explains that the "Department's Director adopted the MDB's
findings." (Fourth Am. Compl. [90] ¶ 66). The Complaint defines the "Department" as the IDFPR,
and 225 ILL. COMP. STAT. 60/44's statutory history notes that the term Director was replaced by
the term Secretary. (Id. at ¶ 1.) See Regulation—Medical Practice Act—Sunset Extension, 2011
ILL. LEGIS. SERV. P.A. 97-622 (S.B. 664). Thus, this description by the Plaintiff conforms with the
court's understanding of the medical disciplinary procedure. In another paragraph, however, the
complaint notes that Director Stewart "signed the Department's Final Order for the five-year
revocation of Dr. Wilson's medical license." (Id. at ¶ 70.) Stewart is described as the Director of
the DPR, which the court understands to be a sub-group within the IDFPR. (Id. at ¶ 9.5.)
         11
             The department backdated Dr. Wilson's suspension to the October 9, 1998
temporary suspension.


                                                   8
of Expert Witness." (Id. at ¶ 73.) Subsequently, the MDB issued further findings to the Director

on November 1, 2006 without notice to Dr. Wilson, 12 and the Director again affirmed Dr. Wilson's

suspension. (Id. at ¶ 72.) "[I]t took an additional 8-1/2 months before the Director entered a final

order." (Id. at ¶ 73.) Ultimately, it took the Department "just under 20 months to enter a final

decision" on remand. (Id.) Dr. Wilson again appealed to the Circuit Court in August 2007, and

that court again reversed the hearing officer's determination, remanding to the agency on May 9,

2008. (Id. at ¶ 74.)

       Dr. Wilson's re-hearing before a hearing officer took place on October 29, 2008. (Id.

at 75.) The hearing officer issued his recommendation of a five-year suspension on March 11,

2009, and the recommendation was adopted by the Director 13 on July 21, 2009.                  The

Department's decision to suspend Dr. Wilson's medical license was again reversed and

remanded by the Circuit Court of Cook County on July 25, 2011. (Id. at ¶ 77.)

       It is unclear when the fourth and final round of agency proceedings occurred. The hearing

officer issued his report and recommendation on April 15, 2012; that recommendation was

ultimately accepted by the MDB on May 16 and adopted by Director Stewart, 14 but Stewart

apparently never entered the recommendation as a final order. (Id. at ¶ 78.) In March 2013, the

MDB issued "new" findings, mirroring the May 16 findings from the prior year. (Id.) Director



       12
               It is unclear from the Fourth Amended Complaint if or when a re-hearing was held
before these findings were issued.
       13
               Again, the Fourth Amended Complaint fails to specify to which Director it refers.
       14
                While Plaintiff calls Stewart the Director of the DPR, Defendants' Memorandum in
Support of its Motion to Dismiss [95] refers to Stewart as the Director of the IDFPR. (Dfs.' Memo.
in Support of MTD [95], at 1.) Defendants' statement is consistent with Plaintiff's assertion that
Stewart entered a final order, as this is a power statutorily granted to the Director of the IDFPR.
See 225 ILL. COMP. STAT. 60/40(b) (providing the Secretary with the authority to "take the action
recommended by the [MDB]"); § 1:23 Rehearing and Final Order, 21 ILL. PRAC.,THE LAW OF
MEDICAL PRACTICE IN ILLINOIS § 1:23 (3d ed.) ("[T]he Secretary may take the action recommended
by the Board. As appropriate, the Secretary may issue an order of revocation, suspension, or
other disciplinary action containing a brief, concise statement of the grounds upon which the
Department's action is based and the specific terms and conditions for such action.").

                                                 9
Stewart then entered a final order on April 26, 2013. Dr. Wilson contends that "it was not proper

for Stewart to support the Department's decision in its license revocation proceedings against Dr.

Wilson by reference to [these] alleged 'facts' that were not introduced on the record during the

course of a hearing, with no notice to Dr. Wilson and no opportunity for cross examination or to

put on rebuttal evidence." (Fourth Am. Compl. [90] ¶ 80.) Dr. Wilson again appealed in the Circuit

Court. On May 21, 2014, the Circuit Court of Cook County again reversed the Department's

suspension of Dr. Wilson's license, this time on the merits. (Order, Ex. 2 to Third Am. Compl. [86-

1].) Pursuant to that court's final judgment order, Dr. Wilson agreed to

       hold his license to practice medicine in abeyance pending (a) completion of all
       reasonable, necessary, and appropriate continuing medical education courses as
       reasonably required by the [IDFPR] . . . (b) successful completion of all reasonable,
       necessary and appropriate competency testing as reasonably required by the
       [IDFPR] for the practice of medicine in the State of Illinois; and (c) all other
       reasonable, necessary and appropriate requirements for the practice of medicine
       in the State of Illinois as the [IDFPR] may reasonably require, consistent with the
       Court's May, 21 2014 order.

(Id.) The IDFPR did not appeal, and the Cook County Circuit Court's decision stands. (Fourth

Am. Compl. [90] ¶ 81.) To the court's knowledge, Dr. Wilson has not completed the steps outlined

in that final judgment and has not returned to medical practice.

       Dr. Wilson filed this lawsuit on December 31, 2014. The court granted Defendants' motion

to dismiss on statute of limitations grounds on March 18, 2016. Wilson, 2016 WL 1073072. The

Seventh Circuit reversed and remanded that ruling, however, Wilson, 871 F.3d 509, and on

remand Plaintiff filed his Third [36] and then Fourth Amended Complaints [90]. Count I of the

Fourth Amended Complaint alleges that Defendants Gorchynsky, Glasgow, Doe Defendants 1-5,

and Doe Defendants 21-30 violated Dr. Wilson's Fourth Amendment rights by unreasonably

seizing his medical license. Count I also alleges that Defendants violated Plaintiff's Fourteenth

Amendment due process rights by interfering with Dr. Wilson's property interest in his license and

his liberty interest in continuing with his chosen profession. Count II alleges that Defendants

Gorchynsky, Sherman, Stewart, Doe Defendants 6-10, and Doe Defendants 21-30 are liable for


                                                10
the violations of Dr. Wilson's Fourth Amendment and due process rights under a supervisory

responsibility theory. Count III similarly alleges that Defendants Stewart, Doe Defendants 11-20,

and Doe Defendants 21-30 "failed to act in reckless disregard of Dr. Wilson's constitutional rights."

Count IV levies a "stigma-plus" due process claim against Defendant Sherman for statements

Sherman made in a televised interview. Count V alleges that all Defendants conspired to violate

Dr. Wilson's constitutional rights. Count VI charges Gorchynsky, Glasgow, Sherman, Stewart,

Doe Defendants 1-5, Doe Defendants 6-10, and Doe Defendants 21-30 with malicious

prosecution under Illinois law. Count VII claims that the IDFPR and the State of Illinois are liable

to Dr. Wilson for the ex parte summary suspension of his medical license pursuant to 225 ILL.

COMP. STAT. 60/46. Finally, Count VIII requests that the court enter a declaratory judgment that

all individual defendants are indemnified by the State of Illinois. Defendants now move, together,

to dismiss the Fourth Amended Complaint.

                                            DISCUSSION

I.     Legal Standard

       A motion to dismiss under Rule 12(b)(6) "tests whether the complaint states a claim on

which relief may be granted." Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012). See also

FED. R. CIV. P. 8(a)(2) (requiring a complaint to contain "a short and plain statement of the claim

showing that the pleader is entitled to relief"). To survive a 12(b)(6) motion to dismiss, a complaint

must "contain sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible

on its face.' " Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Iqbal, 556 U.S at 678. Still, "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice." Id. at 678.




                                                  11
II.    Section 1983 Claims

       "To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) the defendant

deprived the plaintiff of a right secured by the Constitution and laws of the United States, and (2)

the defendant acted under color of state law." Reed v. City of Chicago, 77 F.3d 1049, 1051 (7th

Cir. 1996). Defendants here argue that Dr. Wilson has failed to sufficiently state a claim for any

Constitutional violations. They also argue that all individual Defendants enjoy absolute immunity

from any suit for damages under various doctrines. The court addresses the immunities first.

       A.      Prosecutorial Immunity

       Defendants Glasgow and Gorchynsky claim that they are absolutely immune from any

damages suit because they were acting as prosecutors in Dr. Wilson's license revocation

proceedings. "Prosecutors are absolutely immune from suits for monetary damages under § 1983

for conduct that is 'intimately associated with the judicial phase of the criminal process.' " Smith v.

Power, 346 F.3d 740, 742 (7th Cir. 2003) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)).

"[A]gency officials performing certain functions analogous to those of a prosecutor" are also

protected by prosecutorial immunity. Butz v. Economou, 438 U.S. 478, 515 (1978).

       Courts take a functional approach when analyzing the availability of prosecutorial

immunity; whether an official is immune depends on "the nature of the function performed."

Kalina v. Fletcher, 522 U.S. 188, 127 (1997) (quoting Forrester v. White, 484 U.S. 219, 229

(1988)). Protected conduct includes, but is not limited to, a prosecutor’s acting as "an advocate

for the State," Smith, 346 F.3d at 742; "prepar[ing] to initiate a judicial proceeding," Van de

Kamp v. Goldstein, 555 U.S. 335, 343 (2009) (citations omitted); "appear[ing] in court to present

evidence," id.; and "determin[ing] that [ ] evidence [is] sufficiently strong to justify a probable-

cause finding." Kalina, 522 U.S. at 130. Not every step taken by a prosecutor is shielded from

challenge, however; activity carried out in an investigative role and conduct "unrelated to the

preparation and initiation of judicial proceedings" are not protected. Smith, 346 F.3d at 742. For

example, prosecutors do not enjoy absolute immunity when they make statements to the press

                                                  12
or when they "act[ ] as a complaining witness in support of a warrant application." Van de Kamp,

555 U.S. at 343 (citations omitted). See Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993)

("There is a difference between the advocate's role in evaluating evidence and interviewing

witnesses as he prepares for trial, on the one hand, and the detective's role in searching for the

clues and corroboration that might give him probable cause to recommend that a suspect be

arrested, on the other hand.").

        Glasgow, a prosecutor by title, is protected by prosecutorial immunity for his evaluation of

the evidence against Dr. Wilson and for presenting the IDFPR's case in front of the hearing officer.

See Davis v. Zirkelbach, 149 F.3d 614, 617 (7th Cir. 1998) (affirming the district court's finding

that two prosecutors were absolutely immune from claims arising "from their decisions to

commence and continue prosecuting" plaintiff). Similarly, Glasgow's decision to seek an ex parte

summary suspension of Dr. Wilson's medical license was part of Glasgow's advocacy on behalf

of the State; there is no allegation that Glasgow had actual knowledge of the exculpatory lab

results at the time he helped petition for the ex parte summary suspension charge against Dr.

Wilson.15 This renders Glasgow immune from Count I of the Fourth Amended Complaint, which

deals only with the issuance of the summary suspension; he is not named in Counts II through

IV. Glasgow is also immune from the § 1983 conspiracy allegations in Count V. Section 1983

requires "an actual denial of a civil right is necessary before a cause of action arises."

Goldschmidt v. Patchett, 686 F.2d 582, 585 (7th Cir. 1982). See also House v. Belford, 956 F.2d

711, 720 (7th Cir. 1992) ("A person may not be prosecuted for conspiring to commit an act that




       15
                  Dr. Wilson challenges the claim of absolute immunity by claiming that Glasgow
engaged in investigative activities, but his Complaint does allege that Glasgow actually engaged
in any investigative activities. True, Glasgow spoke with Kalelkar and Donoghue of the CCME,
but interviewing witnesses in preparation for trial and "evaluating evidence" are prosecutorial
activities, not investigative activities. Kalina, 522 U.S. at 507. Cf. id. at 508 (citing, as an example
of an investigative role, one where a prosecutor were to "plan[ ] and execute[ ] a raid on a
suspected weapons cache").


                                                  13
he may perform with impunity. Thus, we fail to understand how a witness can be held liable under

§ 1983 for conspiring to commit an act for which he is protected from § 1983 liability by absolute

immunity.") Because Glasgow is immune from the only Constitutional allegation against him, he

is dismissed from the § 1983 conspiracy claim as well. 16

       Gorchynsky, as the Chief Medical Coordinator of the DPR, is partially cloaked with

prosecutorial immunity. (Fourth Am. Compl. [90] ¶ 9.2.) See 225 ILL. COMP. STAT. 60/7 (providing

that the "Chief Medical Coordinator shall be the chief enforcement officer" of the Medical Practice

Act of 1987, 225 ILL. COMP. STAT. 60/1 et seq.). Gorchynsky's initial evaluation of the evidence

against Dr. Wilson, his decision to request an ex parte summary suspension, and his decision to

recommend that the IDFPR file a Complaint against Dr. Wilson are, like Glasgow’s activities, all

protected prosecutorial conduct. Later, however, after meeting with Kalelkar and Donoghue,

Gorchynsky submitted an affidavit in support of the summary suspension of Dr. Wilson's medical

license to the Director of the IDFPR. That affidavit represented that Gorchynsky had "reviewed

medical records and other documents regarding the treatment of [ ] Henry Taylor," and that the

records "document[ed] that . . . Dr. Robert Wilson . . . injected Henry Taylor with Potassium

Chloride for the purpose of causing Henry Taylor's death." (Fourth Am. Compl. [90] ¶ 50 (citing

Ex. 21 to id.).) Wilson contends that the medical records documented quite the opposite, and that

Gorchynsky's "lack of an adequate investigation" resulted in his affidavit containing a false

representation. (Id.) The submission of an affidavit is not protected by prosecutorial immunity:




       16
               The court notes, as well, that Dr. Wilson has not alleged facts suggesting an
unlawful agreement between Glasgow and any other Defendants. Glasgow met with Gorchynsky
and CCME officials before filing the IDFPR complaint against Dr. Wilson (Fourth. Am. Compl. [90]
¶ 45), but that activity is protected by prosecutorial immunity. Van de Kamp, 555 U.S. at 343
("[W]e have held that absolute immunity applies when a prosecutor prepares to initiate a judicial
proceeding.") (citation omitted). Glasgow also conferred with Gorchynsky when the IDFPR was
deciding whether to file for an ex parte summary suspension of Wilson's license. (Fourth. Am.
Compl. [90] ¶ 50.) That, again, is activity for which Glasgow is absolutely immune. And Glasgow's
warnings that Wilson "would lose before the Board" provide insufficient notice to any other
Defendants about the grounds on which Wilson's conspiracy claim rests. FED. R. CIV. P. 8.

                                                14
"when prosecutors are engaged in the sensitive tasks of . . . swearing out an information to

support a prosecution, the Court has held that they are entitled only to qualified immunity from

suit." Davis v. Zirkelbach, 149 F.3d 614, 617 (7th Cir. 1998) (citing Kalina, 522 U.S. at 510).

Kalina involved an affidavit submitted by a prosecutor in support of "an application for an arrest

warrant." Kalina, 522 U.S. at 505. The affidavit came as part of a "certification for determination

of probable cause," in which the prosecutor "personally attest[ed] to the truth of the averments in

the certification. Id. at 509. The Supreme Court found that the submission of that affidavit was

not protected by prosecutorial immunity because "[t]estifying about facts is the function of the

witness, not of the lawyer." Id. at 510. Similarly, Gorchynsky's affidavit here was not the work of

an advocate, but the work of a witness stating facts in support of the State's case. Thus,

Gorchynsky is immune from suit for his evaluation of evidence and decision to seek a suspension

of Dr. Wilson's license, but not for the filing of an affidavit in support of ex parte summary

suspension.

       B.      Quasi-judicial Immunity

       Defendants Sherman and Stewart claim quasi-judicial immunity. Quasi-judicial immunity

is a type of "[a]bsolute immunity [that] protects members of quasi-judicial adjudicatory bodies

when their duties are functionally equivalent to those of a judge or prosecutor." Heyde v.

Pittenger, 633 F.3d 512, 517 (7th Cir. 2011) (citing Butz, 428 U.S. at 512–13). The Seventh

Circuit has interpreted the Supreme Court's decision in Butz as identifying "several characteristics

of quasi-judicial functions that courts should consider when determining whether a public official

is entitled to absolute immunity":

       (1) the need to assure that the individual can perform his functions without
       harassment or intimidation; (2) the presence of safeguards that reduce the need
       for damages actions as a means for controlling unconstitutional conduct; (3) the
       insulation from political influence; (4) the importance of precedent; (5) the
       adversarial nature of the process; and (6) the correctability of error on appeal.

Heyde, 633 F.3d at 517 (citing Butz, 438 U.S. at 512).          The Seventh Circuit has broadly

considered these factors, without treating them as a test. See Heyde, 633 F.3d at 517–19

                                                15
(affirming the district court's holding that the members of a county's tax assessment Board of

Review were protected by quasi-judicial immunity, when the Board was empowered by Illinois law

to act as "the fact-finder and decision-maker for disputed property assessments," and could only

increase assessments "if it provide[d] notice and a hearing" to the taxpayer); Tobin for Governor v.

Illinois State Bd. of Elections, 268 F.3d 517, 522 (7th Cir. 2001) (describing the statutory scheme

authorizing the Illinois State Board of Elections ("ISBE") to "hear and pass upon objections to the

nominations of candidates for State offices" and granting it the power to examine witnesses and

issue subpoenas, in a case affirming the district court's finding that members of the ISBE are

entitled to absolute immunity) (citations omitted). Heyde clarified that "absolute immunity [ ]

applies only to judicial acts and does not protect the official from acts that are ministerial or

administrative in nature." Heyde, 633 F.3d at 517.

       No alleged facts connect Sherman to any judicial or prosecutorial functions; the primary

mentions of Sherman in the Fourth Amended Complaint deal with a television interview he gave

in 1999 to a local news station, and with his supervisory role at the DPR, neither of which shroud

him in quasi-judicial immunity. (Fourth Am. Compl. [90] ¶¶ 60, 92.) During the television interview,

Defendant Sherman stated, "I think he [Dr. Wilson] is always within his rights to come in and say

that the danger to the public no longer exists and make his argument." None of the six factors

laid out in Heyde suggest that Sherman's interview was quasi-judicial in nature. (Id. at ¶ 60

(modification in original).) Further, in Buckley v. Fitzsimmons, 509 U.S. 259, 278 (1993), the

Supreme Court denied the Du Page County State's Attorney Fitzsimmons absolute immunity for

making allegedly false statements about evidence during the public announcement of the

indictment of his political rival, Buckley. The Court determined that Fitzsimmons received only

qualified immunity for his press statement, explaining that "[c]omments to the media have no

functional tie to the judicial process just because they are made by a prosecutor." Id. at 277.

Similarly, Sherman's statement to the news press has no functional tie to IDFPR's adjudication of

Dr. Wilson.

                                                16
        Nor does Sherman's supervisory role support a quasi-judicial immunity defense. As

Director, Plaintiff alleges that Sherman was "in charge of setting policy and overseeing the overall

conduct of the employees of the [DPR]," and was tasked with "ensuring that a doctor who was

charged with disciplinary action . . . is accorded all requisite due process rights, including the fair

and timely prosecution of claims asserted against that doctor." (Fourth Am. Compl. [90] ¶ 92.)

Plaintiff makes the same allegations with respect to Stewart. These are administrative functions,

not judicial functions. Thus, neither Sherman nor Stewart is protected by quasi-judicial immunity

for their administrative roles. The viability of any claims against them are discussed later in this

opinion.

        Finally, Dr. Wilson alleges that Stewart violated his Constitutional rights when he signed

the delayed fourth IDFPR order suspending Dr. Wilson's medical license. (Id. at ¶ 78.) Issuing

orders is fundamentally judicial in nature, and Dr. Wilson does not contend that Stewart was acting

outside of the scope of his authority by exercising his discretion in signing the order. See 225 ILL.

COMP. STAT. 60/40(b), 60/44 (granting the Secretary of the IDFPR discretion to agree or disagree

with the MDB's recommendations). Cf. Lowe v. Letsinger, 772 F.2d 308, 313 (7th Cir. 1985)

(explaining that a clerk of court's "duty to type and send notice after entry of judgment is a non-

discretionary, ministerial task" that does not receive absolute immunity).

        Dr. Wilson's argument, however, is more nuanced: he argues that Stewart "failed to issue,

'without appreciable delay' a Final Order on the MDB's May 16, 2012 Findings (Fourth Am. Compl.

[90] ¶ 78); that Stewart improperly issued his April 2013 final order based on an MDB report that

contained "'facts' that were not introduced on the record during the course of a hearing, with no

notice to Dr. Wilson and no opportunity for cross examination or to put on rebuttal evidence" (id.

at ¶ 80); and that Stewart's order explained the reasons for the delayed order without "attach[ing]

any documents to support his purported excuses." (Id.) The Supreme Court has recognized that

"[a] judge is absolutely immune from liability for his judicial acts[,] even if his exercise of authority

is flawed by the commission of grave procedural errors." Stump v. Sparkman, 435 U.S. 349, 359

                                                   17
(1978). In Stump, an Indiana judge sitting in a court of general jurisdiction granted a mother's

petition to have her daughter sterilized without the daughter's knowledge. The Seventh Circuit

found Judge Stump liable for damages to the daughter, but the Supreme Court reversed on

grounds of judicial immunity. The Supreme Court explained that the "erroneous manner in which

[the court's] jurisdiction was exercised . . . may have affected the validity of [the court's] act, [but

it] did not make the act any less a judicial act." Id. (quoting Bradley v. Fisher, 80 U.S. 335, 357

(1871)). In this case, Dr. Wilson has made a colorable argument that Stewart made serious

procedural errors in issuing his April 2013 suspension order. That is not enough, however, to

defeat Stewart's claim of quasi-judicial immunity for his signing of the April 2013 suspension order.

        C.      Fourth Amendment Claims

        Count I alleges that Defendants Gorchynsky, Glasgow, Does 1-5, and Does 21-30 violated

Wilson's Fourth Amendment rights when they participated in the unreasonable ex parte summary

suspension of his medical license. As explained above, Gorchynsky and Glasgow are both

absolutely immune from any damages claims brought as a result of their evaluation of the

evidence against Dr. Wilson and their decision to seek the ex parte suspension of his medical

license. Thus, the Fourth Amendment claim set forth in Count I is dismissed.

        Counts II through V also reference the Fourth Amendment, albeit in a cursory and

repetitive manner. To the extent that those counts may be construed as asserting Fourth

Amendment claims, it is unclear whether such claims fit these facts at all. The Fourth Amendment

grants people the right "to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures." U.S. Const. amend. IV. Neither Plaintiff nor Defendants

have established whether Dr. Wilson's medical license is a "paper" or "effect" subject to seizure

within the meaning of the Fourth Amendment. Dr. Wilson's attempt to establish that the medical

license does fall within the Amendment's protections is not convincing. He argues in his brief that

he has a "constitutionally protected property interest in his license"—but a protected property



                                                  18
interest is a requirement for a due process claim, not a Fourth Amendment claim. 17 His citation

to Oliver v. United States, 466 U.S. 170, 177 (1984) (establishing that "open fields are not 'effects'

within the meaning of the Fourth Amendment) is too broad to be helpful. Id. at 176. See id. at

177 n.7 ("The Framers would have understood the term 'effects' to be limited to personal, rather

than real, property."). Finally, Dr. Wilson tries to argue that his "liberty interest in continuing with

the practice of medicine" falls within the Fourth Amendment. (Pl.'s Resp. to Dfs.' Motion to

Dismiss [98], at 4.) But that, too, is a due process argument. Defendants, for their part, only

make the blanket statement that "a professional license [is not a] tangible 'effect'" under the Fourth

Amendment, and they cite only unpublished district court opinions from other districts in support

of that statement. (Dfs.’ Memo. in Support of Motion to Dismiss [95], at 3.) The court is unwilling

to hold forth on this issue without additional guidance and therefore directs the parties to submit

further briefing on whether Dr. Wilson's medical license constitutes a paper or effect within the

meaning of the Fourth Amendment.

        D.      Procedural Due Process

        Counts I through IV of the Complaint allege that varying combinations of Defendants

violated Dr. Wilson's right to procedural due process. "Procedural due process in constitutional

law generally involves a familiar line of inquiry: (1) is there a property or liberty interest protected

by due process; and (2) if so, what process is due, and when must that process be made



       17
                  To the extent that cases like Baca v. City of Albuquerque, No. CV 11-0122
KBM/ACT, 2011 WL 13285716, at *4 (D.N.M. May 10, 2011) frame a Fourth Amendment claim in
terms of a "property interest," the court does not find such district court precedent persuasive.
Plaintiff also cites Soldal v. Cook County, 506 U.S. 56, 61, 113 S. Ct. 538, 543, 121 L. Ed. 2d 450
(1992), but that case is unhelpful to his position here. There, the Supreme Court found that the
plaintiffs had suffered a Fourth Amendment seizure when their mobile home was hauled away
from a mobile home park by two park employees accompanied by a Sheriff Deputy. The court
explained that "our cases unmistakably hold that the Amendment protects property as well as
privacy," id. at 62, but clarified in a footnote: "In holding that the Fourth Amendment's reach
extends to property as such, we are mindful that the Amendment does not protect possessory
interests in all kinds of property . . . . This case, however, concerns a house, which the
Amendment's language explicitly includes, as it does a person's effects." Id. at 62 n.7.


                                                  19
available?" Simpson v. Brown County, 860 F.3d 1001, 1006 (7th Cir. 2017). Defendants assert

that Dr. Wilson has failed to state a claim upon which relief can be granted, and they argue that

the Defendants' immunities warrant dismissal of Plaintiff's due process claims.

               1.      Ex Parte Summary Suspension

       Count I alleges that Gorchynsky and Glasgow initiated a summary suspension without an

"adequate investigation," without notice, and without a hearing, violating Wilson's Due Process

rights. (Fourth Am. Compl. [90] ¶¶ 86, 87.) As explained above, Glasgow and Dr. Gorchynsky

are absolutely immune from § 1983 claims for their evaluation of the evidence against Dr. Wilson

and for their role in initiating the license revocation proceedings. Thus, Count I's due process

claim is dismissed.

               2.      License Revocation Proceedings

       Count II alleges that Gorchynsky, Sherman, and Stewart violated Dr. Wilson's procedural

due process rights over the course of the license revocation hearings. "The Department" allegedly

"blackballed" Wilson "from the start," (Fourth Am. Compl. [90] ¶ 91), and Wilson argues that

Sherman and Stewart both "knew, must have known, or should have known" that his prosecution

was in violation of his Fourth and Fourteenth Amendment rights. (Id. at ¶¶ 92, 93–95.) Count III

similarly alleges that Stewart "failed to act[,] in reckless disregard of Dr. Wilson's constitutional

rights," even though he "knew, must have known, or should have known, that the Department's

prosecution of its claims . . . was not proceeding in an expeditious manner." (Id. at ¶ 101.)

       The court cannot determine that Gorchynsky is immune from liability for his continued role

in Dr. Wilson's license revocation proceedings because the complaint lacks any detail about

Gorchynsky's actions after the filing of the initial department complaint. Dr. Wilson's Fourth

Amended Complaint contains only one allegation of any additional involvement in Dr. Wilson's

prosecution on Gorchynsky's part, beyond the ex parte summary suspension stage: he alleges

that Gorchynsky participated "individually, jointly, and in conspiracy [with Sherman, Stewart, Does

6-10, and Does 21-30] in the decision not to withdraw the summary suspension of Dr. Wilson's

                                                 20
medical license and to continue the prosecution of [the IDFPR's] baseless claims." (Id. at ¶ 95.)

The court is unable, from that allegation, to determine whether Gorchynsky's activity may have

been prosecutorial in nature. More importantly, this allegation against Gorchynsky is not sufficient

to state a claim; it does not give Gorchynsky "notice of . . . the grounds upon which [this due

process claim against him] rests," Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). 18 See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

("Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.").    No other factual matter suggests that Gorchynsky had any

involvement in the hearing process, nor that he took any additional actions with respect to Dr.

Wilson's case. Id. at 556. To the extent that Dr. Wilson argues that discovery is necessary to

learn more about Gorchynsky's involvement in the license suspension proceedings, the court

notes that this is Plaintiff's Fourth Amended Complaint, that Defendants noted Plaintiff's failure to

state a claim against Gorchynsky in a motion to dismiss filed three years ago (see Df.

Gorchynsky's Motion to Dismiss Second Am. Compl. [22], at 6), and that Dr. Wilson has been

engaged in a dispute with the IDFPR for twenty years, including four trips through the Illinois state

courts and two federal lawsuits. The court is not inclined to await further investigation. Wilson's

due process claim for the license revocation proceedings is dismissed as against Gorchynsky.

       The allegations against Sherman and Stewart are more complex. Sherman and Stewart

were both Directors of the DPR for unspecified periods of time. (Fourth Am. Compl. [90] ¶¶ 9.4–

9.5.) In Count II, Plaintiff alleges that both Sherman and Stewart, as Directors of the DPR, "were

in charge of setting policy and overseeing all conduct of the employees of the DPR, including

investigators and prosecutors, and ensuring that a . . . [charged doctor] is accorded all requisite

due process rights." (Fourth Am. Compl. [90] ¶ 92.) Dr. Wilson alleges that both Directors "knew,



       18
                  Just as this blanket allegation against Gorchynsky is insufficient to state a claim
for relief, it similarly fails against Sherman and Stewart.


                                                 21
must have known, or should have known, that the manner that the Department was prosecuting

its claims against Dr. Wilson was part of the Department's vendetta against Dr. Wilson, and part

of a cover-up because of the Department's initial failure to adequately investigate Dr. Wilson's

conduct in connection with the death of Taylor." (Id.) Dr. Wilson also alleges that Sherman and

Stewart, too, "participated in the decision not to withdraw the summary suspension . . . and to

continue the prosecution of" Dr. Wilson. (Id. at ¶ 95.)

        As Sherman and Stewart note, supervisory liability is unavailable under § 1983. Dr.

Wilson "may not rely on the doctrine of respondeat superior to hold supervisory officials liable for

the misconduct of their subordinates. . . . Rather, the supervisory officials also must have had

some personal involvement in the constitutional deprivation, essentially directing or consenting to

the challenged conduct." Doyle v. Camelot Care Centers, Inc., 305 F.3d 603, 614–15 (7th Cir.

2002) (citation omitted). Direct personal involvement may not be required if a plaintiff claims that

a supervisor failed to intervene in the deprivation of plaintiff's constitutional rights: "An official

satisfies the personal responsibility requirement of section 1983 if she acts or fails to act with a

deliberate or reckless disregard of plaintiff's constitutional rights, or if the conduct causing the

constitutional deprivation occurs at her direction or with her knowledge and consent." Smith v.

Rowe, 761 F.2d 360, 369 (7th Cir. 1985).

       Dr. Wilson has not alleged that Sherman ever "directed or consented" to Dr. Wilson's

continued prosecution, id., nor does he "contend that [Sherman] ever made or ratified [any]

decision about" the proceedings. Vinning-El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011). Wilson

does allege that Sherman participated in a decision not to withdraw the proceedings against him;

as described above, that statement is insufficient alone to state a claim. Further, the factual

allegations in the complaint do not support a reasonable inference that Sherman failed to act with

a deliberate or reckless disregard of Dr. Wilson's due process rights. The Complaint alleges that

Sherman was in charge of the DPR at some point, and, as noted, alleges that he "knew, must

have known, or should have known" about the "vendetta against Dr. Wilson," and that "the

                                                 22
Department was specifically informed" that its "charges against Dr. Wilson were without merit."

(Fourth Am. Compl. [90] ¶ 92.) Assuming these facts are true, they still require a chain of

inferences that is too attenuated; they do not suggest that Sherman deliberately turned a blind

eye to evidence he was aware of, nor that he acted with reckless disregard, nor that he himself

was specifically informed of the merits of Wilson's case. Cf. Smith v. Rowe, 761 F.2d 360, 369

(7th Cir. 1985) (concluding that the Director of the Department of Corrections failed to intervene

in the violation of a prisoner's constitutional rights, when multiple people had written letters to the

Director about the prisoner's situation and the Director had responded to those letters).

Defendants' motion to dismiss Count II is granted as to Defendant Sherman.

       Wilson does assert that Stewart had some personal involvement in the prosecution.

Stewart signed the April 2013 order suspending Dr. Wilson's medical license, but as described

above, Stewart has quasi-judicial immunity for the issuing of the final order. Still, the April 2013

order came after months of inaction from the DPR and IDFPR—inaction of which Stewart was

aware. Stewart acknowledged and justified the delays in his April Order by blaming them on "a

number of uncontrollable issues, including the retirement of the lead prosecutor, shortages in

staffing, and misplaced records." (Id. at 2.) This is a department in which he held a supervisory

role. These facts are sufficient to provide an "affirmative link between the action complained

about and the official sued." Gentry v. Duckworth, 65 F.3d 555, 561 (1995) (citation omitted). As

explained above, Stewart is not absolutely immune from suit for his role as an administrator.

Defendants' motion to dismiss Counts II and III is denied as to Defendant Stewart.

               3.      “Stigma-Plus”

       Dr. Wilson alleges a “stigma-plus” due process claim against Defendant Sherman for the

television interview Sherman gave in October 1999. In that interview, Sherman allegedly stated:

"I think he [Dr. Wilson] is always within his rights to come in and say that the danger to the public

no longer exists and make his argument." (Id. at ¶ 60 (modifications in original).) Sherman gave

this interview before Dr. Wilson's first hearing. (Id.)

                                                  23
       In this Circuit, "[a] plaintiff may prove a deprivation of a protected liberty interest by

showing damage to his "good name, reputation, honor, or integrity. . . . This stigmatic harm,

however, must take concrete forms and extend beyond mere reputational interests." Hannemann

v. S. Door Cty. Sch. Dist., 673 F.3d 746, 753 (7th Cir. 2012) (citing Wisconsin v. Constantineau,

400 U.S. 433, 437 (1971); Osmosegbon v. Wells, 335 F.3d 668, 675 (7th Cir. 2003) (internal

quotation marks omitted). "This two-pronged framework is known as the 'stigma plus' test."

Hannemann, 673 F.3d at 753. See id. at 754 (explaining that there is a "stigma" prong to the

test—requiring that the defendant make a defamatory statement—and a "plus" prong—requiring

the plaintiff to "establish[ ] that any defamatory statements have caused an alteration in his legal

status."). See also Mann v. Vogel, 707 F.3d 872, 878 (7th Cir. 2013) (laying out the two parts of

the "stigma-plus" test). The "safeguards" of due process "come into play only when the 'alteration

of legal status,' such as the governmental deprivation of a securely held right, is 'combined with

the injury resulting from the defamation.'" Id. (citing Paul v. Davis, 424 U.S. 693, 708–09 (1976)).

Both Plaintiff and Defendant have offered an analysis of Plaintiff's “stigma-plus” due process

claim; regrettably, the court concludes that neither side proceeds under the correct legal

framework. Defendants refer to legal frameworks identified by the Second and Tenth Circuits

(Dfs.' Memo. in Support of Motion to Dismiss [95], at 7–8 (citing DiBlasio v. Novello, 413 F. App'x

352, 356 (2d Cir. 2011); Kennedy v. Smith, 259 F. App'x 150, 155 (10th Cir. 2007)), while Plaintiffs

respond by also citing DiBlasio, and adding a reference to a 1952 Illinois Supreme Court case.

(Pl.'s Resp. to Dfs.' Motion to Dismiss [98], at 8 (citing Smith v. Dep't of Registration & Ed., 412

Ill. 332, 344, 106 N.E.2d 722, 728 (1952)). Out-of-Circuit and state court precedent can, of course,

be persuasive, when the law is unsettled. But this court does not need to be persuaded when the

Seventh Circuit has already established a legal framework that the parties simply overlook.

       Still, the court finds that Dr. Wilson's claim fails. Regardless of whether the alleged

interview statement was defamatory, Dr. Wilson has not alleged facts that would establish that

Sherman's statement altered his legal status. See Dupuy v. Samuels, 397 F.3d 493, 503 (7th Cir.

                                                24
2005) ("[A]n individual has no cognizable liberty interest in his reputation.") (quoting Doyle v.

Camelot Care Centers, Inc., 305 F.3d 603, 617 (2002)). Dr. Wilson's legal status was altered by

IDFPR proceedings, which were already under way when Sherman spoke to the press. See

Hinkle v. White, 793 F.3d 764, 768 (7th Cir. 2015). In Hinkle, Wayne County Sherriff Jimmy Hinkle

was accused of sexually abusing his step-daughter. The step-daughter later admitted that she

had falsified the accusations, but not until an Illinois State Police investigation was opened by

investigator Rick White. During the course of the investigation, "the accusations [against Hinkle]

became well-known in the community because White talked to a lot of people with whom he had

no business sharing details of the investigation." Id. at 765. This included "word . . . [being]

leaked [by an associate of White's] to the local paper . . . at White's instigation." Id. at 766. The

prosecutor ultimately "declined to press charges," and Hinkle sued White and his supervisor,

alleging that by spreading rumors about him, they deprived him of his liberty interest in his

employment as law enforcement management. He did not directly challenge the investigation,

itself, as violating his due process rights. The Seventh Circuit affirmed the lower court's grant of

summary judgment for Defendants, finding under the stigma-plus test that "the defendants did

nothing to alter Hinkle's legal status. Rather, reading the facts in the light most favorable to Hinkle,

the defendants defamed him. Even if that defamation seriously impaired his future employment

prospects, the state did not alter his legal status." 19 Like Hinkle, Sherman's statement to the press

here did not alter Dr. Wilson's legal status—the license revocation proceedings may have, but




        19
                 See also Paul v. Davis, 424 U.S. 693 (1976). In Paul, local police chiefs distributed
a flier announcing "Active Shoplifters" to a group of Kentucky merchants. That flier contained
Plaintiff Davis' picture and name; though Davis had been charged with shoplifting, his case had
never been resolved. Id. at 696. Davis' supervisor at work leaned of the flier, and though Davis
was not fired, his supervisor told him "he had best not find himself in a similar situation in the
future." Id. (internal quotation marks omitted). The Court found that the defendants had not
deprived Davis of "any right vouchsafed to him by the State and thereby protected under the
Fourteenth Amendment. That being the case, petitioners' defamatory publications, however
seriously they may have harmed respondent's situation, did not deprive him of any 'liberty' or
'property' interests protected by the Due Process Clause." Id. at 712.

                                                  25
Wilson has challenged those proceedings under a stigma-plus theory. Defendants' motion to

dismiss Count IV is granted.

        E.      Conspiracy Claim

        Finally, in Count V, Dr. Wilson asserts that all Defendants participated in a conspiracy to

violate his constitutional rights. The parties' briefing on the conspiracy claim is again lacking. As

discussed above, Glasgow is immune from the only Constitutional claim levied against him. With

respect to the other Defendants, none of whom have full immunity, Defendants assert that no

claim for conspiracy can stand when there are no underlying constitutional violations.               (Df.

Gorchynsky's Motion to Dismiss Second Am. Compl. [22], at 7.) But Plaintiff's Fourth Amendment

claims and a procedural due process claim against Stewart have survived this motion. Plaintiff,

for his part, does not address the conspiracy claim at all in his response to Defendants' motion to

dismiss. The court denies Defendants' motion on the conspiracy count without prejudice to

reconsideration of this issue at a later stage should it be necessary.

III.    State Law Claims

        This court retains supplemental jurisdiction over Defendants' state law claims.

        A.      Malicious Prosecution

        Dr. Wilson levies a state law malicious prosecution charge against all Defendants. In

Illinois, "[t]he elements of a malicious-prosecution claim . . . are well established": "(1) the

commencement of judicial proceedings by the defendant, (2) a lack of probable cause for the

proceedings, (3) malice in instituting the proceedings, (4) termination of the prosecution in the

plaintiff's favor, and (5) damage or injury to the plaintiff." St. Paul Fire & Marine Ins. Co. v. City of

Zion, 2014 IL App (2d) 131312, ¶ 15, 18 N.E. 3d 193, 197. "The absence of any of these elements

bars a plaintiff's malicious prosecution claim." Beaman v. Freesmeyer, 2019 IL 122654, ¶ 26.

Defendants argue that prosecutorial and sovereign immunity defeat a malicious prosecution claim

against Gorchynsky, Sherman, and Glasgow, and that Dr. Wilson fails to adequately allege the

malice element of the malicious prosecution claim.

                                                   26
               1.      Prosecutorial Immunity

       Illinois law tracks federal prosecutorial immunity law. Frank v. Garnati, 2013 IL App (5th)

120321, ¶¶ 16–17, 989 N.E.2d 319, 322. "Specifically, Illinois courts adopt and apply the United

States Supreme Court's line of cases on prosecutorial immunity and its contours." Simpson v.

Meijer, Inc., No. 12 C 6217, 2013 WL 3834641, at *8 (N.D. Ill. July 24, 2013) (collecting cases).

Thus, Glasgow and Gorchynsky enjoy the same prosecutorial immunity here as outlined above,

but Sherman and Stewart do not share that immunity.

               2.      Sovereign Immunity

       Defendants argue that Sovereign Immunity bars the state law malicious prosecution claim

against all Defendants.    The Illinois State Lawsuit Immunity Act, 745 ILL. COMP. STAT. 5/1

generally provides that "the State of Illinois shall not be made a defendant or party in any court."

See 705 ILL. COMP. STAT 505.8(d) (Court of Claims Act); Fritz v. Johnston, 209 Ill. 2d 302, 310,

807 N.E. 2d 461, 466 (2004) (explaining that "all claims against the state for damages sounding

in tort must be brought in the Court of Claims—no other tribunal, including our circuit courts, has

jurisdiction of any such claim"). Although a lawsuit may be filed against individual state employees

for actions carried out while acting within the scope of their duties, the claim may still be

considered a suit against the State for purposes of sovereign immunity. "The determination of

whether an action is in fact a suit against the State turns upon an analysis of the issues involved

and the relief sought, rather than the formal designation of the parties." Id. at 310, 807 N.E.2d at

466 (quoting Currie v. Lao, 148 Ill. 2d 151, 158, 592 N.E. 2d 977, 980 (1992)).

       The court must go beyond the simple inquiry of "whether the employee was acting within

the scope of his employment when he committed the act in question," and instead look to "the

source of the duty with the breach of which the employee is charged." Fritz, 209 Ill. 2d at 310,

807 N. E. 2d at 466 (emphasis in original) (citing Currie, 148 Ill. 2d at 159, 592 N.E. 2d at 980).

"Where the duty is imposed solely by virtue of the individual's employment with the state,

sovereign immunity attaches . . . . Otherwise—that is, if the duty exists independent of state

                                                27
employment—the individual is subject to suit in circuit court." 20 Fritz, 209 Ill. 2d at 310–11, 807

N.E. 2d at 466–67 (citing Currie, 148 Ill. 2d at 159, 592 N. E. 2d at 980). See also Brooks v.

Ross, 578 F.3d 574, 580 (7th Cir. 2009) ("An employee's conduct can be imputed to the State if

'it is alleged that the State's agent acted in violation of statutory or constitutional law or in excess

of his authority.' ") (quoting Richman v. Sheahan, 270 F.3d 430, 441 (7th Cir. 2001)).

        Plaintiff here has not alleged hat Sherman and Stewart acted outside of the scope of their

state employment. In fact, Dr. Wilson explicitly argues the opposite. (See Fourth Am. Compl.

[90] ¶¶ 9.4, 9.5 (stating that Sherman and Stewart are "sued herein solely in [their] individual

capacity for actions that [they] engaged in as a state actor within the course and scope of [their]

employment with the Department.").) Nor does Plaintiff's Fourth Amended Complaint allege the

breach of any "duty independent of state employment" that could render Sherman or Stewart

liable for a state law malicious prosecution action. Thus, sovereign immunity applies here, and

Count VI is dismissed in its entirety.

        B.      225 Ill. Comp. Stat. 60/46

        Count VII seeks money damages from the State for the suspension of Dr. Wilson's medical

license, pursuant to 225 ILL. COMP. STAT. 60/46. That statute provides that "the State of Illinois

shall be liable to [an] injured physician" if a DPR "order of revocation, suspension, placing the

licensee on probationary status, or other order of formal disciplinary action is without any

reasonable basis in fact of any kind." Id. Dr. Wilson maintains that the Department's suspension

of his license lacked any reasonable basis in fact. The court must disagree. The court could

locate only one case interpreting § 60/46. See Blumstein v. State, 47 Ill. Ct. Cl. 186 (1995).

Blumenstein interpreted § 60/46 narrowly, finding that the statute requires a court to look only to



       20
               Defendants cite a three-step test for sovereign immunity taken from Richman v.
Sheahan, 270 F.3d 430 (7th Cir. 2001). However, the Supreme Court of Illinois has since
formulated its statement of the sovereign immunity doctrine, see Fritz, 209 Ill. 2d at 310–11, 807
N.E. 2d at 466–67, and declined to articulate the doctrine in those three clear steps. Therefore,
the court here relies on Fritz.

                                                  28
the IDFPR's "factual basis for its order at the time that it entered its order." Id. at 195. That case

includes no facts about the incident that resulted in suspension of the plaintiff physician's license;

it simply notes that the IDFPR suspended his medical license for 90 days. Without offering details,

the Court of Claims found that the IDFPR had "ample" reasonable basis to suspend the license

after it heard "the testimony of several of the [physician's] patients" and an expert. Id. at 195.

Focusing on the information available to the IDFPR at the time it issued the suspension order,

and finding that the available facts formed a "reasonable basis" for the order, the court entered

judgment for the defendant State and against the plaintiff. Id. at 196. See id. at 194 (explaining

that the issue under § 60/46 is "not whether the Department was right" nor whether there was a

"factual basis that supported or failed to support the Department's initial charges," but rather

whether there was a "factual basis for the Department's order").

       In this case, the final opinion of the Circuit Court of Cook County held that certain findings

of the hearing officer—such as the finding that Dr. Wilson caused Mr. Taylor's death—were

"against the manifest weight of the evidence." (Order, Ex. 2 to Third Am. Compl. [86-1], at 8.) It

also found that the DPR's "endless administrative proceedings" and "unconstitutional delays"

process violated Dr. Wilson's rights to due process. (Id. at 9–14.) The court also, found, however,

that there was "sufficient evidence in the record to support the administrative decision" that Dr.

Wilson had breached the applicable standard of care for cardiologists. (Id. at 9.) Specifically, the

court noted the hearing officer's finding that "administering undiluted potassium chloride was not

an appropriate approach to palliative care." This finding indicates that the DPR was not "without

any reasonable basis in fact of any kind" for suspending Dr. Wilson's medical license and requires

the court to dismiss Count VII. 225 ILL. COMP. STAT. 60/46 (emphasis added).

       C.      Prayer for Declaratory Judgment of Indemnification

       Finally, Defendants argue that Count VIII of Plaintiff's Fourth Amended Complaint should

be dismissed pursuant to Eleventh Amendment sovereign immunity. The court will address

indemnification if a judgment is issued in this case.

                                                 29
                                         CONCLUSION

       Dr. Wilson has not sought specific injunctive relief. Instead he seeks damages pursuant

to § 1983 for Defendants' alleged constitutional violations. Defendants' motion to dismiss [94] is

granted in part and denied in part. The court directs additional briefing on certain issues as

identified above. Such additional briefs shall be filed on or before April 23, 2019, but only after

the parties meet and engage in good-faith settlement negotiations. Status conference is set for

Thursday, May 2, 2019. at 9:30 a.m. Finally: none of the 30 John Doe Defendants has been

identified or served with process, and any effort to move forward against a John Doe at this point

is untimely. John Does 1 through 30 are dismissed.

                                             ENTER:




Dated: March 25, 2019                        _________________________________________
                                             REBECCA R. PALLMEYER
                                             United States District Judge




                                                30
